Citation Nr: 1206441	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-43 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left total knee arthroplasty (claimed as a left knee condition).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010 the Veteran had a hearing before a Decision Review Officer.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.


FINDING OF FACT

Left total knee arthroplasty clearly and unmistakably pre-existed service and did not undergo an increase in severity during service beyond the natural progression of the disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.
38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  A January 2008 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the May 2011 hearing the Veteran waived any error in the timing and content of the notices from VA.

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  His Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2011.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's left knee in November 2009 and an examination report addendum was received in September 2011.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254   (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (2004); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991).

The September 1974 enlistment examination contains a normal clinical evaluation of the lower extremities except for a two inch scar on the Veteran's left knee.  The accompanying medical history report shows that the Veteran denied problems with a "trick" or locked knee, as well as swollen or painful joints.

Service treatment records (STRs) show that the Veteran was treated for left knee pain of two weeks' duration in January 1975.  At that time, he reported a 1973 operation to repair torn cartilage.  The clinician noted that there was no mention of it on the enlistment examination.  X-rays were within normal limits.  A February 1975 examination showed "pain medially by old operation scar."  The impression was post surgery pain of left knee.  The Veteran was prescribed pain medication and given a light duty profile. 

The Veteran was treated for left knee pain again in February 1976, at which time he reported a history of trauma in the field.  A March 1976 record shows that the Veteran claimed a history of surgery three years before on his left knee due to "crushed cartilage."  His left knee pain had recurred one year earlier during training and had been intermittent since that time.  The clinician wrote "history as above regarding acute episode."  The impression was "post repair left knee ?meniscus." The Veteran continued to complain of left knee pain in May 1976.

In June 1976, the Veteran was treated for left flank pain.  At that time, he reported having had his left kidney removed as a child.  A urology consultation report notes that this was not mentioned on the entrance examination.  The clinician wrote, "He was not qualified for enlistment (initially) but has demonstrated his ability to perform and been in for greater than 18 months.  Will write medical board to this effect if necessary.  Patient affairs advises separation by reason of fraudulent enlistment."

An August 1976 Medical Board Report shows that the Veteran was diagnosed with status post left nephrectomy that existed prior to service.  The medical board noted that the Veteran had "denied having had any operations or having been hospitalized during his preenlistment evaluation."  It was noted that in addition to the left nephrectomy, the Veteran "underwent a left medial meniscectomy at age 17 without apparent sequelae."  He was found fit for duty.

The September 1977 discharge examination contains a normal clinical evaluation of the lower extremities except for the left knee scar.  The Veteran's service personnel records show that his primary duties during service were as a rifleman, messenger, and policeman.

Post-service treatment records show that at VA treatment in October 1978 the Veteran reported recently injuring his left knee playing basketball.  The Veteran did not receive follow up treatment.

The Veteran was diagnosed with degenerative osteoarthritis of the left knee at private treatment in April 1990.  He underwent an arthroscopy with lateral meniscoplasty later that month.

In October 1991, the Veteran was treated for left knee pain.  At that time, he reported the 1973 and 1989 surgeries.  The latter surgery appears to have been the 1990 arthroscopic surgery discussed above, and the Veteran said that it helped for a short period of time but that the pain returned.  He complained of pain and swelling in the left knee, the knee giving out while walking, and difficulty going up and down steps.  X-rays showed findings compatible with osteoarthritis and Pellegrini-Stieda syndrome.  The doctor, a private orthopedic surgeon, opined that the Veteran "likely sustained medial collateral and medial meniscus injury when he played football which necessitated removal of the cartilage" and that the Veteran had developed medial joint compartment arthritis and was developing lateral joint changes.  It was significant osteoarthritis for an individual the Veteran's age.  The physician opined that surgery would not be helpful but that the Veteran could receive corticosteroid injections every four months.

A March 1993 private physical examination record includes that the Veteran had had left knee problems secondary to torn cartilage on several occasions while in high school.  One of the Veteran's complaints was severe, incapacitating pain involving the left knee that had gotten worse.  Steroid injections did not provide relief and he could not take Lodine because of peptic ulcer disease.  On examination the left knee showed "severe marked limitations."  The examiner felt that the Veteran needed surgery and referred him to an orthopedic specialist, who felt that the only surgical option was a fusion of the knee, which was not performed.  X-rays showed minimal progression of the osteoarthritis since 1991.

At private orthopedic treatment in September 1993, the Veteran complained of left knee swelling, pain, and giving out when walking.  He was unable to apply all of his weight to the knees in the morning due to stiffness, and he had difficulty going up and down stairs.  It was noted that the left knee had first become problematic after a 1973 football injury.  Past X-rays had shown advanced degenerative arthritis at the medial and lateral joint lines and changes in the medial femoral condylar area.  His symptomatology was exacerbated by his work as a floor person at a bakery.  Additional surgery was not recommended because of the Veteran's age, and he sometimes would have to sit or leave work because of his knee.

The Veteran was treated for left knee pain again in October 1993, at which time he reported the 1973 football injury and surgery.  The doctor wrote, "He did okay and became a Marine ultimately and then in 1977 he was playing basketball and the knee gave out and since then he has had difficulties with the knee."  The Veteran also reported the 1990 surgery and that the knee gave out frequently.  The diagnosis was patellofemoral pain and ACL deficient, left knee, with degenerative changes.  He subsequently underwent an arthroscopy and debridement in January 1994, and  after continuing to have significant pain he underwent a high tibial osteotomy in July 1994.

The Veteran was described as totally disabled due to his right knee at March 1995 private treatment.  At July 1995 private treatment range of motion of the left knee was slightly restricted at the extreme of flexion.  March 1996 private treatment notes indicate that the Veteran had advanced osteoarthritis in the left knee for which he took Tylenol with codeine.

At February 1997 private treatment the Veteran reported first injuring his left knee while playing football in high school and that he did not have much difficulty with his knee while in the Marines.  The Veteran had constant knee pain despite having had multiple cortisone injections, and he walked with a cane.  He was diagnosed with advanced degenerative joint disease of the left knee.

June 1997 private orthopedic treatment showed varus deformity of both knees with tenderness.  Gait was abnormal secondary to knee pain.  J.B.M., M.D., an orthopedic specialist, wrote in June 1997 that the Veteran's left knee began with his 1973 injury and that he had advanced degenerative joint disease with disabling left knee pain despite having had four surgeries.  At August 1997 treatment the Veteran complained of pain in the left knee.  

The Veteran had an evaluation in November 1997 for a Social Security Administration claim.  He said that his left knee was constantly swollen and that it had instability.  The examination report incorrectly states that the Veteran's surgery from the high school football injury was in 1980.  The record shows that it was in 1973.  He did not use a knee brace because it did not help, and he used a cane to walk due to lower extremity instability.  On examination there were no signs of symptom magnification.  November 1997 X-rays of the left knee showed degenerative joint disease involving femorotibial and patellofemoral joints.

At December 1997 private treatment the left knee was swollen with diffuse tenderness and crepitus on range of motion.  February 1998 private treatment records indicate that the Veteran had left knee instability and that he was walking with a cane.  There was atrophy in the right leg and he walked favoring that side.  X-rays showed that the Veteran had undergone a metallic fixation of the left knee.

The Veteran underwent a total left knee arthroplasty in March 2001, and a revision total knee arthroplasty in January 2002.  Subsequent treatment notes indicate that he continued to have knee pain and stiffness.  March 2008 VA treatment notes indicate that the Veteran had joint pain suggestive of osteoarthritis and that there was no evidence of inflammatory arthropathy.

The Veteran had a VA joints examination in November 2009 in order to ascertain the etiology of his left knee disability.  He walked with a significant limp and the examiner noted that he used a cane for stability and could not squat due to stiffness, weakness, and pain in both knees.  The examiner wrote that the Veteran sustained a left knee injury in 1973, which required a medial meniscectomy.  

The Veteran was diagnosed with status postoperative left total knee arthroplasty with residuals and noted that it was well established that meniscectomy of a knee joint over time will result in degenerative osteoarthritis of that joint.  He opined that the Veteran's left knee disability was less likely as not aggravated beyond the normal progression that his initial left knee meniscectomy would have caused.  The examiner indicated that there was no question that the Veteran had complaints during his active military service that involved the left knee.  However, he determined that the conditions were acute and transient, and resolved with conservative treatment.  He further noted that the Veteran reportedly injured his left knee in October 1978, and had subsequent knee replacement and revision surgeries in 2001 and 2002.

Pain management treatment was recommended at December 2009 VA pain management treatment.  The Veteran said at March 2010 VA treatment that he continued to have pain in his left knee despite pain management.  April 2010 CT scan results indicated that further surgery was not appropriate.  At December 2010 VA orthopedic treatment the Veteran continued to have left knee pain, and on examination he continued to show findings of a revision arthroplasty.

At the January 2010 Decision Review Officer hearing the Veteran testified that he notified the recruiter of his prior knee surgery at the time of his enlistment and was told that it would not be a problem.  He further testified that he has had left knee pain since his military service. 

The Veteran testified at the May 2011 Board hearing that he injured his knee playing football before his military service and that he did not have any problems with it when he entered service but that it had been bothering him since during service.  In addition to what is in the STRs, he said that he was treated in-service by his unit's corpsman and that this was not documented.  The Veteran further testified that he reinjured his knee in March 1976 and that he did not deploy with his unit because of that.  He continued to have problems with his knees through his September 1977 discharge and said that he would have talked about his knee at a discharge examination.  About 13 months after service, the Veteran hurt the knee while shooting a basketball.  He self-medicated with an Ace bandage, ice, and over-the-counter medication after the initial treatment.  In 2001 and 2002 he had knee replacement surgeries, and he still continued to have trouble with the left knee.

The November 2009 VA examiner wrote an examination report addendum in September 2011 and he indicated that the claims file was reviewed.  He opined that the Veteran's left knee disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner noted that the enlistment examination showed a 2 inch scar of the left knee, which was unmistakable evidence of prior surgery.  Furthermore, there were multiple references in the record to the Veteran having a meniscectomy of the left knee prior to enlistment.  The STRs indicate that conservative treatment was received for the knee during service and that the symptoms resolved.  March 1976 physical examination notes indicate that there was no knee effusion, that McMurray's and drawer tests were negative, and that only mild laxity of the medial collateral ligament and tenderness were noted.  The September 1977 discharge examination was clinically normal for the lower extremities except for the left knee scar.  X-rays from during active service were within normal limits and did not show an increase in pathology during service.  The examiner therefore felt that they did not confirm increase beyond the normal progression of the initial injury that would be expected due to the natural progression.

It was also noted that the Veteran injured his knee after service playing basketball and that the record does not show medical reports involving the left knee between 1978 and 1990.  The development of degenerative arthritis secondary to meniscectomy is well documented in the medical literature.  The timeframe of 15 to 20 years to develop degenerative joint disease is consistent with the initial injury and is not associated with aggravation beyond its natural progression.  The examiner felt that, had the Veteran aggravated the pre-existing injury during service, degenerative changes requiring surgical treatment would have occurred within the first 5 to 10 years after injury.

The Veteran is competent to report symptoms related to his left knee because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He testified in May 2011 that his left knee did not have pain after the 1973 surgery and that it has been painful since his military service.  However, this is not credible given that there were several complaints of knee pain in the STRs from January 1975 to May 1976 and no complaints or treatment related to the knees during the last 16 months of the Veteran's service.  The August 1976 medical board report found that the Veteran had no apparent aftereffects of the left medial meniscectomy that he had before service.  Furthermore, when the Veteran injured his left knee in October 1978, the treatment records indicate that he had a similar episode in 1973 and did not mention his military service.  At February 1997 private treatment the Veteran reported first injuring his left knee while playing football in high school and not having much difficulty with his knee while in the Marines.

The presumption of soundness at entry to service does not apply for the Veteran's left knee because there is clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  See 38 U.S.C.A. § 1111.  The record shows, and the Veteran has acknowledged that he had a meniscectomy of the left knee in 1973, which was prior to service.  While the Veteran was treated for the left knee during service, the VA examiner felt that the record showed that the symptoms resolved and that the left knee was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event or illness.  A thorough rationale was provided, which included that X-rays during service were normal, there were no abnormalities related to the knee at the discharge examination, and that surgery was not needed for almost 13 years after discharge.

The evidence clearly and unmistakably demonstrates that the Veteran injured his left knee in 1973, prior to service, and that it was not aggravated beyond it natural progression by service.  There is no doubt to be resolved and service connection for left total knee arthroplasty (claimed as a left knee condition) is not warranted.





ORDER

Service connection for left total knee arthroplasty (claimed as a left knee condition) is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


